Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7-19 and 27-33 are allowed. 
Hong et al. (US 2013/0242057, hereinafter Hong) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 7, Hong fails to teach or suggest “… pre-processing the captured image data associated with the first format so as to prevent 10creation of at least some components relating to motion of the at least one sensor, the motion occurring during capture of the captured image data; encoding the pre-processed captured image data into at least one of a data file or plurality of streaming packets associated with a second format, the data file or plurality of streaming packets having a size; and 15causing at least one of (i) storing of the data file or plurality of streaming packets, or (ii) transmitting of the data file or plurality of streaming packets over a data interface; wherein the size is smaller than a size associated with a data file or plurality of streaming packets generated from encoding the captured image data without said pre-processing performed on the captured image data2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 7.
Independent claims 15 and 27 recite similarly allowed limitations.
Dependent claims 8-14, 16-19, and 28-33 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Hong discloses, a computerized device, comprising: a digital processing apparatus; and a non-transitory computer readable apparatus in data communication with the digital processing apparatus and comprising a storage medium (par [0074]), the storage medium having one or more 20instructions stored thereon, the one or more instructions being configured to, when executed by the digital processing apparatus, cause the computerized device to: receive captured image data from at least two sensors (406), the captured image data comprising at least two portions associated with respective ones of the at least two sensors (fig 5, 406); combine the at least two portions in at least one respect (408); process the captured image data so as to provide stabilization of at least a portion thereof (506). Hong fails to explicitly disclose the combination comprising a 25match of at least one feature along at least one edge; and encode the processed image data according to an encoding protocol.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696